The automobile was delivered to the defendant upon his giving the bond required by statute while the replevin suit for it was pending in the circuit court. The case was transferred, without objection, to the chancery court. The chancellor, upon application of the surety on the delivery bond of the defendant, transferred the custody of the property from the defendant to a third person. The chancery court did not exceed its jurisdiction, although it might be an erroneous exercise of jurisdiction. Therefore the petition for a writ of prohibition will be denied.